FILED
                            NOT FOR PUBLICATION                              NOV 17 2009

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BHUPINDER SHERGILL SINGH,                        No. 04-75205

              Petitioner,                        Agency No. A078-959-021

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                      Argued and Submitted November 6, 2009
                             San Francisco, California

Before: HUG, RYMER and McKEOWN, Circuit Judges.

       Bhupinder Shergill Singh, a native and citizen of India, petitions for review

of the Board of Immigration Appeals’ summary affirmance of the Immigration

Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”) based on an adverse

credibility determination. We have jurisdiction under 8 U.S.C. § 1252. We review


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
the IJ’s adverse credibility finding for substantial evidence and must uphold the

decision unless the evidence compels a contrary result. Tekle v. Mukasey, 533 F.3d
1044, 1051 (9th Cir. 2008). We affirm.

      Substantial evidence supports the IJ’s denial of asylum based on an adverse

credibility finding. Singh testified that he drove a taxi from 1998 to 2000 as his

full-time job and was arrested a third time after driving militants in his taxi. In his

application for redetermination of custody status, however, he stated that he was a

farm worker during this period. When questioned about the inconsistency, Singh

was evasive and nonresponsive. Because Singh provided inconsistent statements

regarding the circumstances of his third arrest, the IJ’s adverse credibility finding

is supported. See Kohli v. Gonzales, 473 F.3d 1061, 1071 (9th Cir. 2007) (holding

adverse credibility finding was supported based on discrepancies between alien’s

testimony and statements regarding a police detention).

      Because Singh failed to establish eligibility for asylum, he necessarily fails

to meet the more stringent standard for withholding of removal. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Singh’s CAT claim also fails because it is based on the same testimony that

the IJ found not credible, and Singh points to no other evidence that should be

considered. See id. at 1157.

      AFFIRMED.